DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Specification
	The specification is objected to because it doesn’t clearly explain what the claimed “skirt” is exactly.  In parts of the specification it appears to merely be the enclosure, but the claims recite the enclosure have a skirt which is separate from other parts of the enclosure such as other sides, etc. And it is further unclear because there is a skirting 1510 which doesn’t match the description of the skirt claimed in claim 1.  In short, the disclosure doesn’t clearly distinguish the difference between claimed elements such as the enclosure and skirt (etc.) as claimed.  See 112 rejection below for further detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the skirt of the enclosure … sides of the skirt are configured to correspond to sides of the lift basket”; this recitation raises indefiniteness because on one hand while the claims recite “sides of the skirt are configured to correspond to sides of the lift basket”, the specification refers to skirting as 1510 shown in fig. 1, which does not have sides that correspond to sides of the lift basket; instead it protrudes from the enclosure and has a top, bottom, left and right sides, while the lift basket has, front, back, bottom, left and right sides. This limitation will be examined as best understood.
Claim 17 recites “the skirt side adjacent a side of the lift arm”; this recitation raises indefiniteness because it is not clear if “the skirt side adjacent” is one of the door, rear, front or back sides established in the claim.  Currently, the limitation “the skirt side adjacent a side of the lift arm” lacks antecedent basis in the claims. This limitation will be examined as best understood.
Claims 22-24 recites the limitation "the material".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (6383242).
In regards to claim 17 Rogers discloses:
An enclosure (14; fig. 2; Col 2; LL 9-15; and Col 3; LL 45 - Col 4; LL 4; see excerpt below) for an aerial platform lift basket having a lift arm (intended use), the enclosure comprising; a door side (side facing viewer); a rear side (side opposite to door side); a front side (right hand side; fig. 2); a back side (left hand side; fig. 2; a bottom (90; see highlights in excerpt below) and a skirt (as best understood; 58), wherein sides of the skirt are configured to correspond to sides of the lift basket (as shown in fig. 2) such that the lift basket is enclosed by the skirt of the enclosure (fig. 2), wherein the skirt is removably attached to one or more sides of the lift basket (the sides being removable secured as described in Col 4 LL 35 – 44; see excerpt below), and wherein the skirt side adjacent a side of the lift arm (18; door side as best understood) 

    PNG
    media_image1.png
    180
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    611
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    107
    602
    media_image4.png
    Greyscale

	In regards to claim 18 Rogers discloses the bottom of the enclosure further comprises a bottom access (90 being releasably secured to the lower ends of the side and end panels; Col 3; LL48-57; excerpt below) for removing items retained in the bottom of the enclosure which may be under the bottom of the lift basket.

    PNG
    media_image5.png
    262
    606
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Scherba, US (5555679).
In regards to claim 20 Rogers does not disclose a roof.
However, Scherba teaches a roof (30; Scherba); wherein the roof is affixed to the sides (36A-D; Scherba) of the enclosure such that the roof is supported by the sides of the enclosure and forms a cover over the enclosure (fig. 7; Scherba) (claim 20).

    PNG
    media_image6.png
    657
    650
    media_image6.png
    Greyscale


In regards to claim 21 Rogers discloses a window (56; fig. 4) removeably affixed (by the removal of the outer layer enclosing 56) to the door side or the roof of the enclosure (fig. 4). 
In regards to claim 22 Rogers discloses the material enclosing the lift basket is transparent (at least at the window portion which is described as being transparent (Col 4; LL26-29; excerpt below). 
	
    PNG
    media_image7.png
    128
    721
    media_image7.png
    Greyscale

In regards to claim 23, Rogers and Scherba do not teach a tinted material. Examiner takes Official Notice that tinted materials are old and well-known in the art to be provided to surround an area where people/workers are present. One of ordinary skill in the art would furnish the enclosure of Rogers with tinted material for its predictable function of providing protection from heightened light sources such as sun beams when performing work during peak sunlight hours of the day.
24 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Fara US (6973997).
In regards to claim 24 Rogers does not disclose tool ports.
However, Fara teaches tool ports (30, 28, 38a; fig. 2); wherein the tool ports are affixed within the material enclosing the lift basket (11; equivalent to enclosure 14 of Rogers) such that tools may pass outside the material enclosing the lift basket.
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the tool ports taught by Fara onto the enclosure of Rogers for their predicable function of providing access to and from the enclosure for exchange of small items such as tools, documents, etc. without having to remove the entire enclosure. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive because:
In response to applicant's argument that “the enclosure of the claimed invention is designed to cover both the lift basket and the lift arm of the basket. The enclosure both protects the operator and the equipment during use. The enclosure shields workers from contaminants (e.g., dust) and environmental conditions (e.g., rain) while also shielding the lift basket and lift arm components from the same contaminants and environmental conditions”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, applicant's arguments do not comply 
Applicant argues “The enclosure also prevents materials from falling from the inside of the lift basket. Moreover, the enclosure is adapted so that the lift basket and the lift mechanism are fully functional when the enclosure is used”; examiner respectfully disagrees and presents that the skirt disclosed by Rogers would not inhibit operation of the lift arm of the lift basket.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634